Citation Nr: 0304689	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.

[The issue of entitlement to service connection for a 
respiratory disorder will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied service connection for 
lumbosacral strain with degenerative disc disease and spinal 
stenosis (hereinafter sometimes referred to simply as the 
"back disorder").  This case was the subject of a November 
2002 hearing before the undersigned.

The Board is undertaking additional evidentiary development 
on the issue of entitlement to service connection a 
respiratory disorder.  When the development is completed, 
that claim will be the subject of a separate Board decision.  


FINDING OF FACT

The veteran's current low back disability did not begin 
during service and is not related to any incident during 
service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1153, 5107 (West  2002); 38 
C.F.R. § 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's December 1965 pre-enlistment examination 
indicates that clinical evaluation of the veteran's spine was 
normal.  A July 1966 letter from a private physician states 
that the veteran had been under his care for injuries 
sustained in an automobile accident in June of 1966.  This 
physician asserted that the veteran had a post-traumatic 
lumbar-sacral spine sprain.  The veteran was inducted into 
service in September 1966.  A service medical record dated 
October 10, 1966 notes that the veteran had a history of 
trauma to the back in June prior to service.  He complained 
of "weakness in his back on exercise."  (Quotes in 
original.)  On physical examination, there was no muscle 
spasm.  He could do knee bends and touch his toes.  Straight 
leg raising and deep tendon reflexes were okay.  He was 
released to duty.  

On October 11, 1966, a low back syndrome was noted.  Physical 
examination was essentially negative.  The treatment 
prescribed was exercises and a bed board.  On October 13, 
1966, the veteran's spine was found to be within normal 
limits.  Physical examination was normal.  An October 1966 x-
ray of the veteran's back revealed no visible bony 
abnormality.  He was referred to the orthopedic clinic for 
evaluation.

An October 1966 orthopedic clinic record notes the veteran's 
automobile accident in June 1966 (prior to his military 
service which began in September 1966).  He was struck in the 
back, apparently sustaining a bruise at that time.  He was 
noted to have been hospitalized for a few days and told to 
rest.  In his second week of training he described trouble 
with running or very sudden activities due to pain in his 
back.  The orthopedic examiner noted a normal range of back 
motion with no spasms.  Reflexes were normal.  The veteran 
did complain of pain on backward bending.  The examiner's 
impression was no orthopedic disease.  The examiner opined 
that the veteran would benefit from further physical training 
and reconditioning.  No reference was made to back injury 
during service.      

On October 17, 1966, the veteran was again seen for back 
pain.  On physical examination, range of motion was okay.  
There was no muscle spasm.  Deep tendon reflexes were okay.  
Deep knee bends were okay.  

At the veteran's July 1968 service discharge examination, 
clinical evaluation of the spine was normal.  In a history 
provided for purposes of the examination, the veteran 
indicated by a checked box that he had never had, and did not 
have then, recurrent back pain.

In a July 1995 medical history prepared by the veteran, in 
part, for purposes of a claim for non-service connected 
pension benefits and an upcoming VA examination, the veteran 
wrote that he had ongoing problems with his sinuses, 
allergies, ulcers, infections, glaucoma, carpal tunnel, over-
use syndrome, trigger finger and thumb, tooth damage from 
grinding teeth, post-traumatic stress disorder, and stress 
ailments.

At a July 1995 VA general medical examination (conducted for 
the purposes of the adjudication of a claim for pension 
benefits), the veteran complained of a history of stomach 
ulcer, glaucoma, trigger fingers, and allergic rhinitis.  No 
complaint or diagnosis of back disability was recorded.  

At a July 1995 VA orthopedic examination (conducted for the 
purposes of the adjudication of a claim for pension 
benefits), the veteran complained of aches and pains and 
carpal tunnel syndrome.  No complaint or diagnosis of back 
disability was recorded.  

Private records of treatment in July 1996 cited the veteran's 
statements that he experienced back pain starting in the 
1970's (following service) from lifting some heavy things at 
work.  He said that he had been dealing with it, but was 
wondering if there was anything that could be done to help 
him.  After physical examination and x-rays, the diagnoses 
indicated chronic lumbosacral strain, degenerative disc 
disease, and degenerative joint disease of the lumbosacral 
spine.

At a September 1996 RO hearing, the veteran reported medical 
treatment for back problems and back difficulties that to an 
extent interfered with his ability to maintain employment in 
the field of automobile manufacturing.

Private medical records from May 2000 forward show ongoing 
treatment for a back disability.  In May 2000 the veteran 
underwent an MRI.  The main finding was centered at L4-5.  
Disc degeneration, central disc protrusion, and marked spinal 
stenosis were found.  There was some minor narrowing of the 
neural foramina, bilaterally, at the L3-4 level due to disc 
disease.

During a May 2001 VA examination of the veteran's spine, the 
examiner cited the history of a pre-service motor accident.  
He also noted a history of back strain in the service and 
that an examination and x-ray reports done in 1966 were all 
normal.  Medical history and subjective complaints included a 
history of a sprain from a motor vehicle accident and also a 
sprain in the service in 1966.  He further noted that over 
the years he did "pretty well."  (Quotes not in original.)  
Over the last few years he complained of progressive 
problems.  He was experiencing increasing amounts of back 
pain, soreness and tenderness.  X-rays and MRI scans had 
shown multiple levels of degenerative disc disease, a 
possible disc protrusion at L4-5, and spinal stenosis.  This 
was a chronic, ongoing problem.  

The examiner's diagnosis was lumbosacral strain with 
degenerative disc disease and spinal stenosis.  In the 
examiner's opinion, based on reasonable medical probability 
and certainty, the veteran was now having back pain due to 
his degenerative disc disease and spinal stenosis.  Noting 
that the examination in 1966 and the x-rays in 1966 were 
normal, it was in his view that more likely than not the 
present condition was not related to his in-service injury, 
but rather to a naturally occurring arthritis.

X-rays of the lumbar spine in May 2001 showed hypertrophic 
changes throughout the lumbar spine with narrowing of the L4-
5 and L5-S1 intervertebral disc spaces.  

At his November 2002 Board hearing, the veteran described 
treatment for his low back shortly after service.  He said 
that he was no longer working due to a combination of 
disabilities.  He described pain in the torso of his lower 
back and sometimes up into his middle back.  He said he 
probably first received post-service treatment for his back 
around 1969 or 1970, about a year after service.  He said 
that at that time his problems were in the low back and then 
in the lower hips.  He described the car accident before 
service, but said that his back problems shortly after 
service were unlike those after the automobile accident.   

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Regarding this claim, the Board finds that VA's duties to the 
veteran under the VCAA have been fulfilled.  First, VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C. §§ 
5102 and 5103.  The Board concludes the discussions in the 
November 2001 rating decision, the April 2002 statement of 
the case, letter and phone correspondence between the veteran 
and the RO, and information provided to him at his November 
2002 Board hearing informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  In October 2000, the RO 
wrote to the veteran describing the claims process to him and 
what the RO would do in order to complete the veteran's 
application for benefits, to include reviewing the veteran's 
application for completeness, determining what additional 
information is needed to process the claim, scheduling a VA 
examination, obtaining any medical records from VA medical 
centers, and obtaining any service medical records if 
appropriate.  

In March 2001, the RO wrote to the veteran regarding medical 
private medical records it had requested but had not yet 
received.  A March 23, 2001, letter to the veteran documents 
a phone conversation of that day pertaining to the VCAA and 
how it affected the veteran's claim.  The letter states that 
the veteran (after being told of the evidence obtained by VA) 
said that he had no further evidence to submit in support of 
his claim.  The letter further informed the veteran that, 
pursuant to the VCAA, the RO would assist in obtaining 
identified records such as medical records, employment 
records, or records from other Federal Agencies.  The veteran 
was informed that he must give the RO enough information 
about these records to enable the RO to request them from the 
person or agency that has them.  Thus, the veteran was 
notified of the allocation of responsibilities between VA and 
himself in obtaining the types of evidence required to 
substantiate his claim.  At his November 2002 Board hearing, 
the undersigned and the veteran discussed the veteran's 
treatment history and he was advised of the types of 
treatment records that could substantiate his claim.  He was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Eight days after the hearing, the veteran wrote a 
letter stating that all of the doctors that treated him 
during service and shortly after discharge were deceased, and 
that he therefore had no further evidence to present.   

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, VA has communicated 
with the veteran by phone, letter, and at his Board hearing, 
and asked him to identify all medical providers who treated 
him for low back disability, prior to, during, and after his 
discharge from military service.  The RO and the veteran have 
made substantial efforts to identify and obtain the pertinent 
records of treatment.  In essence, the veteran has indicated 
(most recently by letter in November 2002) that no treatment 
records that would support his claim are available in 
addition to what has been obtained by the RO and associated 
with the claims file.

As is  reflected in the analysis section of this decision, 
the Board concludes that the VA medical examination opinion 
obtained by the RO (in conjunction with the other information 
of record) provides sufficient competent medical evidence to 
decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

III. Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153;  38 C.F.R. § 3.306.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002);Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

In the present case, the evidence shows that the veteran had 
an acute back injury in June 1966, about three months prior 
to entry into service in September 1996, after the pre-
service induction examination.  In October 1966, the month 
after entrance into service, this history and ongoing 
complaints of back weakness and pain were noted, but x-rays, 
orthopedic evaluation, and repeated clinical reassessment of 
the back were negative.  The service medical records include 
no complaints of back pain after October 1966 and clinical 
evaluation at the July 1968 service separation examination 
was normal.  The history provided by the veteran for the July 
1968 examination indicated that he did not have "recurrent 
back pain."  There in no indication in the service medical 
records of a pre-existing low back condition that was 
aggravated by service or of a chronic back disorder.
 
At his November 2002 Board hearing, the veteran described 
treatment for a low back disability within one or two years 
after service, but shortly after the hearing he reported that 
all of the physicians who treated him for this condition are 
deceased and their records cannot be obtained.  The Board has 
therefore examined the existing post-service medical 
histories and treatment records with great care.  Significant 
in this respect are the private records of treatment in July 
1996 noting that the veteran stated that he had experienced 
back pain starting in the 1970's from lifting some heavy 
objects at work.  This lay statement to a private physician 
was made in the context of receiving medical treatment 
without contemplation of a claim for benefits and is 
therefore especially probative, and tends to show that the 
veteran himself perceived a break or lack of continuity in 
symptomatology between his early service back problems and 
his post-service back problems.  This private medical record 
is also noteworthy for its lack of a history of post-service 
treatment for back disability.  This impression is reinforced 
by the veteran's histories and associated VA examinations in 
July 1995, which attempts to catalog a comprehensive list of 
the veteran's current disabilities for pension benefit 
purposes, but reflect no complaints, recent history, or a 
diagnosis of back disability.  In sum, there is not a 
sufficient demonstration of continuity of symptomatology 
since service to support a claim for service connection for 
chronic low back disability from the time of service forward.  
See 3.303(b).

Also weighing against the claim is the May 2001 VA medical 
examiner's opinion.  The examiner interpreted the evidence as 
showing a pre-service low back sprain which may or may not 
have resolved itself by the time the veteran entered service, 
a back sprain in the first month of service, and the veteran, 
by history, doing "pretty well" until recent years.  Based 
on his review of the claims file, it was his opinion, based 
on reasonable medical probability and certainty, that the 
veteran's current low back disability was due to his disc 
disease and spinal stenosis.  Because x-rays and examination 
of the back were normal in 1966, he concluded that the 
veteran's current condition was not related to an in-service 
injury, but rather due to a naturally occurring arthritis.  
Based on this medical opinion, in the context of the other 
medical evidence of record, the Board concludes that the 
preponderance of the evidence shows that veteran's low back 
disability did not begin during service and is not related to 
any incident of service.

As the preponderance of the evidence is against the claim for 
service connection for     a back disability, the benefit of 
the doubt doctrine is not for application in this case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a back disability is 
denied.


	                        
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

